         Case 4:18-cv-01774 Document 55 Filed on 06/29/20 in TXSD Page 1 of 6




                                                                                           United States District Court
UNITED STATES DISTRICT COURT                                       SOUTHERN DISTRICTSouthern
                                                                                     OF TEXASDistrict of Texas

                                                                                                ENTERED
                                                                                                June 29, 2020
Janet Prim, et al.,                                  §                                       David J. Bradley, Clerk
                                                     §
                 Plaintiffs,                         §
                                                     §
versus                                               §                          Civil Action H-18-1774
                                                     §
Montgomery County, Texas, ct al.,                    §
                                                     §
                 Defendants.                         §


                                  Opinion on Summary Judgment

          r.      Introduction.
                 Janet and Eric Prim were arrested for public intoxication while attending a
          concert at the Cynthia Woods Mitchell Pavilion in the Woodlands, Texas. Because
         Janet has multiple sclerosis, she and her husband sued the Pavilion, its employees,
         Montgomery County, and its officers for false arrest and discrimination under the
          federal Constitution, the Americans with Disabilities Act, and the Rehabilitation Act.
         They seek damages under theories of negligence, assault, and intentional infliction of
          emotional distress. The claims against the Pavilion defendants were dismissed.
          Montgomery County moved for a summary judgment. The Montgomery County
          defendants will prevail.


          2.      Background.
                 Janet Prim and Eric Prim are married. For years, Janet has suffered from
          multiple sclerosis, a disease of the nervous system that can cause lack of coordination,
          loss of vision, dizziness, slurred speech, and other symptoms. Because of her MS,Janet
          has poor vision and relies heavily on her husband when her condition is aggravated.
                  OnJune 18, 2017, the Prims met their son and daughter-in-law at a restaurant
          where Janet and Eric each had at least two glasses of wine at the bar before meeting
          three friends for dinner. At dinner, twenty-two alcoholic beverages were ordered for the
Case 4:18-cv-01774 Document 55 Filed on 06/29/20 in TXSD Page 2 of 6



five guests. Of these, the Prims each consumed, at the very least, two more glasses of
wine. After dinner, the Prims and their three friends attended the outdoor concert at
the Pavilion. During the concert, the Prims purchased at least two more bottles of wine
to be shared with the group and Janet and Eric each drank at least two more glasses of
wme.
        John Harshaw, the Pavilion's security guard, noticed thatJanet was stumbling
 and walking into walls as she and Eric were trying to leave the concert. When Harshaw
 approached, Eric assured him that Janet was simply blind and that the two were making
their way home on foot. Concerned for their safety, Harshaw radioed a paramedic to
bring a wheelchair for Janet.
        While waiting for the wheelchair, Eric insisted that he and Janet would walk
without assistance. Harshaw tried to explain to Eric, that for]anet's and others' safety,
 a wheelchair would be best. The exchange led to Harshaw escorting Eric to the
Pavilion's security office andJanet to its medical office to be examined by the Pavilion's
paramedic, Charles Tatom.
        Tatom inspectedJanet, and the Prims told him thatJanet's instability was due
 to her MS. Tatom nonetheless suspected thatJanet and Eric were intoxicated based on
 their slurred speech, the smell of alcohol on their breath, and the glazed and bloodshot
look of Eric's eyes. He called the Montgomery County Sheriffs, Lieutenant Felicia
 Webb and Deputy Richard Stein. They were told aboutJanet's MS.
        The officers observedJanet's unsteady gait, lack of coordination, tremors, and
slurred speech and concluded that she was intoxicated. Eric asked for a breathalyser test
 but was denied. Instead, Stein did a horizontal gaze nystagmus test to gauge Eric's
 sobriety, which Eric failed after multiple attempts. Nonetheless, Eric insisted that he
 could walk himself and Janet home safely.
        The Prims lived within walking distance, but would have to cross a busy
 intersection. The officers believed that allowing the Prims to walk home might result
 in an accident, so they asked the Prims if there was anyone who could give them a ride.
 The Prims said no and asked to contact their son, but they did not have a phone and
 could not remember their son's phone number.Tatom offered to call an ambulance to
 take them home safely, but the Prims refused to give their home address. Consequently,
Case 4:18-cv-01774 Document 55 Filed on 06/29/20 in TXSD Page 3 of 6



the Prims were arrested and jailed for public intoxication. Eight hours later, they were
released and the charges were dropped.
             The Prims sued Montgomery County, the Center for Performing Arts, Live
Nation Worldwide Inc., Lieutenant Webb, Deputy Stein, Detective Audrey Terrell,
and Harshaw. All claims against the Pavilion defendants were dismissed.
             The surviving claims are against Montgomery County and its officers for false
arrest and discrimination under the Fourth Amendment of the United States
Constitution,' the Civil Rights Act of 1871, 2 the Americans with Disabilities Act, 1 and
the Rehabilitation Act.+


3.           Americans with Disabilities Act and Rehabilitation Act.
              Montgomery County did not violate the ADA or the Rehabilitation Act. Title
II of the ADA prohibits a government agency from discriminating against someone for
being disabled. 5 Section 504 of the Rehabilitation Act prohibits recipients of federal
funding from doing it. 6 Both statutes ensure that no person is denied the benefits of
public services, programs, or activities just because they are disabled.
             The Prims say that Montgomery County discriminated against Janet for having
MS when the officers arrested her. They say that Janet was disoriented not because of
intoxication, but because the bright lights and loud music at the concert aggravated her
symptoms. The Prims say that Montgomery County denied Janet the "provision of
public services" and failed to modify its operations for those with symptoms of MS.
              The Prims' arguments fail for three reasons. First, Janet was not arrested for
having MS; she was arrested for being publically intoxicated. Although the Prims



1
    U.S. Const. amend. IV.




 '42. U.5.C. § 12.I 32..

1
    2.9   u.s.c. § 794-
Case 4:18-cv-01774 Document 55 Filed on 06/29/20 in TXSD Page 4 of 6



notified the officers that Janet suffered from MS, no facts suggest that that was the
reason she was arrested. To the contrary, the officers showed concern for Eric and
Janet's safety because the couple insisted on walking home despite exhibiting ample
signs of intoxication. For example, the Prims were not immediately arrested. Instead,
the officers made several attempts to coordinate a ride for them, but the Prims either
refused to cooperate or were unable to recall their son's phone number. Left with no
other option, the officers arrested them.
           Second, Janet was not denied the provisions of public services because of her
disability. Arresting someone for being publically intoxicated is a service to the public
at large, not the arrestee. Janet's ADA and Section 504 claims also fail because she
merely recites abstract elements of a claim while giving no facts to support an injury
other than the humiliation and discomfort experienced by a person placed in custody.
Nor does she give any facts showing a condition of the jail that was potentially harmful
to someone suffering from MS specifically.
            Last, the officers are immune from liability even if they mistook Janet's MS
symptoms for intoxication. Because police officers must enforce the law in real time,
they are afforded substantial leeway when the legality of their actions is assessed in
hindsight. Thus, an officer is entitled to qualified immunity unless the officer's actions
were objectively unreasonable in light of the circumstances and clearly established law. 7
To argue that the officers clearly violated the ADA or Section 504 is to claim that] anet' s
MS precludes her from being arrested for public intoxication. The arrest was founded
 on probable cause and did not clearly violate statutory or constitutional law.


 4.         Falsc Arrest.
            Neither Janet nor Eric Prim's Fourth Amendment rights were violated. An
 arrest can be supported by a warrant or probable cause. An officer has probable cause
 when the facts and circumstances within her knowledge are sufficient for a reasonable
                                                                                        8
 person to conclude that the suspect had committed or was committing an offense.




 -; Pearson i. Callahan, 555 U.S. 223, 2.31 (2.009).

 8
     Michigan i. DeFil/ippo, 443 U.S. 31, 37 (1979).
Case 4:18-cv-01774 Document 55 Filed on 06/29/20 in TXSD Page 5 of 6



       The Prims say that there is a "fact issue" of whether a reasonable officer would
have arrested them for anything, including public intoxication. They say that their
constitutional rights were violated when they were searched, detained, and arrested with
neither a warrant, probable cause, nor reasonable suspicion. They also say that the
officers had no objectively reasonable belief that the arrest was lawful.
       The Prims' theories are unavailing. First, the Prims mischaracterize the dispute
by contesting whether the evidence shows that they were, in fact, intoxicated when
arrested.For example, they contest the details of how many drinks were purchased, who
paid for them, how many each consumed, and over what time-span. That data, however,
misses the point because the question is not whether the Prims were actually
intoxicated but whether the officers reasonably bclic1-cd they were.
        Second, the officers had probable cause to arrest Janet and Eric Prim. The
question is whether a reasonable person at the time could have concluded that the
Prims were intoxicated. The Prims drank before dinner, at dinner, and at the concert.
After noticing that] anet was having trouble walking and maintaining balance, Harshaw
directed the Prims to the medical and security offices and told his supervisor that the
two might be intoxicated. The Pavilion notified the police, informing them ofJanet's
disability and that she and Eric also appeared intoxicated.
        Both Stein and Webb observed that Eric's eyes were bloodshot or glazed over,
his speech was slurred, and that his breath smelled of alcohol. It is undisputed that Eric
was unable to complete a horizontal gas nystagmus test because he could not follow
Stein's instructions. At the medical office,] anet even admitted to drinking. Both T errdl
and Webb observed that Janet was belligerent, unstable, slurring her words, had red
eyes, and could not properly answer questions.
        Under those circumstances, the officers reasonably concluded that the Prims
were intoxicated and arrested them. The arrest was supported by probable cause and
no constitutional or statutory rights were violated.


 5.     Conclusion.
        After an evening of drinking, Janet Prim had trouble walking as she and Eric
Prim were leaving a concert. Officers of Montgomery County were notified and, upon



                                           -s-
Case 4:18-cv-01774 Document 55 Filed on 06/29/20 in TXSD Page 6 of 6



closer inspection and conversation, they reasonably concluded that] anet and Eric were
under the influence of alcohol.
       Given the circumstances, the officers could have immediately arrested them for
public intoxication, but instead they explored alternatives for getting the couple home
safely. The Prims were ultimately arrested because they were either unwilling or
incapable of complying with the officers. Although Janet has multiple sclerosis, the
arrest was not motivated by her disability but founded on the obvious fact that she was
publically intoxicated.Janet cannot recover under the Americans with Disabilities Act
or the Rehabilitation Act by blurring the lines between the symptoms of intoxication
and that of multiple sclerosis.Janet and Eric Prim will take nothing from Montgomery
County, Texas, Felicia Webb, Richard Stein, or Audrey Terrell.




               Signed onJune      ~,2020,   at Houston, Texas.



                                         _'t:s  <S~-       ~ ~~~~~-~
                                                      Lynn N. H;/le:
                                                 United States DistrictJudge




                                          -6-
